Citation Nr: 0820927	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  04-31 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.	Entitlement to service connection for residuals of a 
gunshot wound to the left shoulder.

2.	Entitlement to service connection for bilateral macular 
degeneration of the eyes.

3.	Entitlement to service connection for essential 
hypertension.

4.	Entitlement to service connection for an upper 
respiratory condition.

5.	Entitlement to service connection for colon polyps.

6.	Entitlement to service connection for vertigo.

7.	Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from July 1955 to 
January 1979 when he retired.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  That decision also denied the veteran's claims 
for service connection for post-traumatic stress disorder 
(PTSD), tinnitus, post traumatic headaches, and left and 
right knee and right eye orbit scars, for which he submitted 
a timely notice of disagreement (NOD).  However, these claims 
were granted by the RO in a subsequent rating decision.  As 
such, the Board will confine its consideration to the issues 
as set forth on the decision title page.  

In April 2008, the veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of that hearing is of record.

The Board notes that, in an unappealed September 2006 rating 
decision, the RO denied the veteran's claim for a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) and, in a January 2008 rating 
decision, the RO confirmed and continued a previously 
assigned 70 percent for the veteran's PTSD.  Then, during his 
March 2008 hearing, the veteran's representative addressed 
both denials (see hearing transcript, pages 6-7) and 
submitted additional medical evidence, dated from December 
2006 to April 2008, from the Naval Hospital at Camp Pendleton 
without a waiver of RO review, that primarily addresses the 
veteran's PTSD.  If the veteran wishes to submit a new claim 
for a TDIU or a NOD as to the February 2008 rating decision, 
either he or his representative should file a specific 
written claim for the benefit sought with the RO.

Finally, in a December 2005 signed statement regarding his 
claims on appeal, the veteran said his "colon polyps and 
internal hemorrhoids" were diagnosed by private medical 
practitioners.  If the veteran wishes to file a claim for 
service connection for internal hemorrhoids, either he or his 
representative should submitted a written claim to the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that, in an October 2002 signed 
authorization for medical records, the veteran indicated that 
he was treated at the Naval Hospital at Camp Pendleton since 
January 1979.  In October 2002, the RO requested the 
treatment records from 1979 to the present.  Records dated 
from April 1995 to October 2002 (and subsequent ones 
submitted by the veteran) were received from this medical 
facility that did not comment regarding the availability of 
records dated prior to 1995.  

However, during his April 2008 Board hearing, the veteran 
testified that "[w]ithin the first year" of his retirement, 
he was diagnosed with high blood pressure by a physician at 
the Naval Hospital at Camp Pendleton and that there were "a 
lot of records" from that facility (see hearing transcript 
at page 33).  The Board is of the opinion that further effort 
should be made to determine if there are any records 
regarding the veteran's treatment from 1979 to 1995 at the 
Naval Hospital at Camp Pendleton.

As to his claim for service connection for an upper 
respiratory infection (URI), in his written and oral 
statements, the veteran asserted that his current pulmonary 
problems were due to his exposure to Agent Orange (Id. at 
30).  His service treatment records show that he was treated 
for upper respiratory infection.  The Naval Hospital records 
reveal that, starting in 1997, he was treated for various 
respiratory problems.  In August 2006, a VA examiner noted 
the veteran's history of smoking a pack of cigarettes a day 
from age 13 to 30 (the veteran is currently 73 years) and 
diagnosed chronic obstructive pulmonary disease (COPD).  
However, the examiner was not asked to comment on the 
etiology of the pulmonary disorder, including whether the 
veteran's COPD was related to military service, including 
exposure to Agent Orange.  The Board believes this should be 
done.

Further, as to his claim for an initial compensable 
evaluation for bilateral hearing loss, the Board notes that 
the veteran was examined by a VA audiologist in December 2002 
and May 2004, with no changes reported in October 2004, when 
hearing aids were ordered for him.  But, results of an August 
2006 VA audiology examination were considered invalid and, 
thus, inadequate for rating purposes.  As such, the Board is 
of the opinion that he should be afforded a new VA audiology 
examination to evaluate the current severity and all 
manifestations of his service-connected bilateral hearing 
loss. 

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC should request (a) all 
records regarding the veteran's 
treatment at the Naval Hospital 
at Camp Pendleton for the period 
from 1979 to 1995, and from March 
2008 to the present; and (b) all 
VA medical records regarding the 
veteran's treatment, for the 
period from October 2007 to the 
present.  If any records do not 
exist, the medical facility 
should be requested to so 
indicate in writing, a note to 
that effect should be placed in 
the file, and the veteran and his 
representative so advised in 
writing.  All pertinent locations 
should be searched.  If records 
are not found, documentation as 
to the efforts made should be 
associated with the claims 
folder.

2.	Then, the RO/AMC should schedule 
the veteran for an appropriate VA 
examination, to obtain pulmonary 
findings, to be performed by a 
physician, to determine the 
etiology of any diagnosed upper 
respiratory disorder found to be 
present.  A complete history of 
the claimed respiratory disorder 
should be obtained from the 
veteran and the veteran's medical 
records should be available for 
review prior to the entry of any 
opinion.

a.	The examiner is requested to 
provide an opinion 
concerning the etiology of 
any diagnosed COPD, or other 
upper respiratory disorder 
found to be present, to 
include whether it is at 
least as likely as not 
(i.e., to at least a 50-50 
degree of probability) that 
any currently diagnosed 
upper respiratory disorder 
was caused by military 
service (including the 
findings noted in the 
service medical records 
reflecting treating for 
upper respiratory 
infections, or exposure to 
Agent Orange), or whether 
such an etiology or 
relationship is unlikely 
(i.e., less than a 50-50 
probability).

b.	A complete rationale should 
be provided for all opinions 
expressed and the 
examination report should 
indicate if the veteran's 
medical records were 
reviewed.

3.	Then, the veteran should be 
scheduled for appropriate VA 
examinations, i.e., ear, nose and 
throat (ENT) (preferably 
performed by a physician) and 
audiology, to determine the 
current severity of his bilateral 
hearing loss.  All indicated 
tests and studies should be 
performed and all clinical 
findings reported in detail.  

a.	The ENT specialist, or the 
audiologist, is particularly 
asked to reconcile the 
findings of the VA 
audiograms in December 2002 
and May and October 2004, 
and August 2006 (when 
audiometric findings were 
considered invalid), if 
possible.

b.	A rationale should be 
provided for all opinions 
expressed.  The examination 
report should indicate if 
the examiner reviewed the 
veteran's medical records.

4.	Thereafter, the AMC/RO should 
readjudicate the veteran's claims 
on appeal.  If the benefits 
sought on appeal remain denied, 
the veteran should be provided 
with a supplemental statement of 
the case (SSOC).  An appropriate 
period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



